DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 are rejected as being indefinite for the following reasons:

The claims recite a number of functions attributed to a first, second, and third processor.  It is unclear whether these processors are special purpose processors that have been specifically configured for their functions, or general purpose processors that have been programmed to achieve their functions.  The former interpretation is unsupported by the specification, while the latter interpretation lacks claim language that would clearly indicate this is the case (e.g., the first processor is programmed to execute _______).  
The claims also recite that the second processor is “capable” of performing various functions.  This language is indefinite because the broadest reasonable interpretation (BRI) includes any and every processor that is not explicitly prevented from performing the claimed functions.  For example, the BRI includes any general purpose, unprogrammed processor that is not explicitly prevented from being programmed to achieve the recited functions.
The independent claims recites a step of outputting the code stored in the memory.  There is insufficient antecedent basis for limitation.  The claims have not clearly established that the code is stored in the memory, previously reciting that the code is output to the memory.

Additionally, the claims are indefinite because the language fails to make clear what components are performing a given function, and in what sequence the functions occur.  Claim 1 recites:
an information processing apparatus including a memory that is supplied with electrical power from a power supply by a first power supplying operation, a first processor that is supplied with electrical power from the power supply by a second power supplying operation that is started in response to inputting of a startup instruction during execution of the first power supplying operation, that executes a series of processes that precedes booting of an operating system, and that outputs a code indicating an execution step in the series of processes to the memory, and a second processor that is supplied with electrical power from the power supply by the first power supplying operation and is capable of outputting the code stored in the memory from an external output port at least while the first power supplying operation is being performed before the inputting of the startup instruction; and 
a debug board including a display unit and a third processor that receives the code from the external output port and displays information based on the code on the display unit.

	The highlighted claim language is unclear and should be amended to more clearly indicate what component executes the series of processes and/or outputs a code.  Similar reasoning may be applied to claims 6 and 7.  
	Claim 7 recites:
A non-transitory computer-readable recording medium storing therein a computer program that causes a second processor of a computer, which includes a memory that is supplied with electrical power from a power supply by a first power supplying operation, a first processor that is supplied with electrical power from the power supply by a second power supplying operation that is started in response to inputting of a startup instruction during execution of the first power supplying operation, that executes a series of processes that precedes booting of an operating system, and that outputs a code indicating an execution step in the series of processes to the memory, and the second processor that is supplied with electrical power from the power supply by the first power supplying operation, to execute a process comprising: 
outputting, while the first power supplying operation is being performed before the inputting of the startup instruction, the code stored in the memory from an external output port to a debug board that displays information based on the code.

	The highlighted text is unclear because the language employs incomplete fragments interrupted by unrelated matter.  The claims should be amended to more clearly recite each component and the functions it performs without cumbersome detours into other aspects of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luong, U.S. Patent Application Publication No. 2019/0339983, discloses that employs a POST code to indicate an error during power-on self-test, and displays the POST code using a display controller.
Chou et al., U.S. Patent Application Publication No. 2016/0364306, and Ha, U.S. Patent Application Publication No. 2006/0236087, disclose a debug card with a seven segment display that outputs a POST code.
Xie et al., U.S. Patent Application Publication No. 2017/0083427, discloses a device that displays a POST code received wirelessly from an associated device.
Siegel et al., U.S. Patent Application Publication No. 2017/0097864, discloses a system with a diagnostic information module that employs a battery to provide power to itself and a non-
Sato, U.S. Patent Application Publication No. 2016/0283121, discloses a system with alternate power source that provides power to an interface and associated circuitry, thereby enabling the interface to transmit error data to an external device.
Sullivan et al., U.S. Patent Application Publication No. 2011/0307746, discloses a platform management controller (PMC) that remains powered while the rest of the system is powered off, thereby enabling the PMC to transmit failure log data to an external device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov